                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 WILLIAM T. SIMS,                     )
                                      )
          Plaintiff,                  )
                                      )
 v.                                   )                            Civil Action No.: 7:18-CV-00444
                                      )
 HAROLD CLARKE, MELVIN DAVIS, and DR. )                            By: Elizabeth K. Dillon
 LAURENCE WANG,                       )                                United States District Judge
                                      )
          Defendants.                 )
                                      )

                              MEMORANDUM OPINION AND ORDER

        Pro se plaintiff William T. Sims alleges that the defendants have refused to treat a variety of

medical issues he has dealt with while incarcerated at Green Rock Correctional Center. Two of the

defendants––Harold Clarke, Director of the Virginia Department of Corrections, and Melvin Davis,

Warden at Green Rock––move to dismiss for failure to state a claim.1 For the reasons stated below,

this motion will be denied.

                                            I. BACKGROUND

        In this action under 42 U.S.C. § 1983, Sims alleges that defendants have been deliberately

indifferent to his serious medical needs in violation of his Eighth Amendment rights. (Compl. ¶ 13,

Dkt. No. 1.) He asserts that defendants

                are denying me medical treatment that I obviously need, they’re
                ignoring medical orders, not honoring specialist’s and primary care
                physician’s orders that come to the Department of Corrections with
                me, they’re ignoring all signs of physical deterioration, they’re
                ignoring repeated complaints of worsening pain and repeated
                complaints that the course of treatment is not working, they’re
                denying me medical visits with doctors qualified to treat, diagnose



        1
          The third defendant, Dr. Laurence Wang, separately moved to dismiss or in the alternative for summary
judgment. The court will address that motion in a separate opinion and order.
               and monitor issues that Dr. Wang is not qualified to treat nor has the
               equipment to diagnose.

(Id. ¶ 8.) Sims’ alleged ailments are as follows: persistent headaches, dizzy spells, blurred vision

and brain tremors that affect his speech and orientation; blackouts and memory lapses; sleep apnea;

weight gain; borderline diabetic, with circulation issues; hypertension and high cholesterol; neck

and spine damages; lower back issues; and bowel movement issues. (Id.) By way of example,

Sims alleges the following regarding his issues with bowel movements:

               Since being at the Green Rock Correctional Center I have been unable
               to use the restroom properly. On average I have only been able to
               have a bowel movement once a week. My stool is not hard yet I still
               cannot go to the restroom. It has got so bad that at times I go two
               weeks without using the restroom and have to take medication just to
               use the restroom. I have explained everything not only to Doctor
               Wang but to administration within and outside of the correctional
               institution and no one will resolve this problem. I’m always in severe
               pain, blood is in my stool on a regular basis, x-rays have even shown
               large amounts of stool around my colon because of my inability to use
               the restroom on my own! I should not have to take medication just to
               be able to use the restroom. Dr. Wang still refuses to send me to a
               doctor who is qualified to treat my stomach issues and who knows
               what test to run to determine what is wrong. Instead Doctor Wang
               chooses only to prescribe me laxatives when its obvious something is
               not working inside of me. Which is causing me to not be [able] to use
               the restroom to have bowel movements without assistance. Bowel
               movements is a major life activity and without it you cannot expel
               toxins from your body and can actually die without this function.
               Your immune system is weakened etc. I need immediate help and
               intervention because Dr. Wang and the aforementioned defendants
               refuse to give me or get me the medical treatment that I need. Each
               person named as a defendant has personal knowledge of everything in
               my complaint each and every issue. The only steps that have been
               taken to help me has been to repeatedly send me back to Doctor Wang
               although they are aware that the treatment is not working, in some
               case there is no treatment and I’m deteriorating.
(Id.)

        Sims seeks compensatory damages, punitive damages, and an injunction ordering that he be

seen and treated by a different doctor. (Id. ¶ 16.)




                                                      2
                                    II. ANALYSIS

A. Motion to Dismiss

       A motion to dismiss under Rule 12(b)(6) tests the complaint’s legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554–

63 (2007); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading must “contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Iqbal, 556 U.S. at 678. In considering the motion, the court must

construe the facts and reasonable inferences “in the light most favorable to the nonmoving party.”

Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014). A court need not accept as true a complaint’s

legal conclusions, “unwarranted inferences, unreasonable conclusions, or arguments.” Giarratano,

521 F.3d at 302. Pro se complaints are afforded a liberal construction. Laber v. Harvey, 438 F.3d

404, 413 n.3 (4th Cir. 2006).

B. Eighth Amendment

       “It is beyond debate that a prison official’s deliberate indifference to an inmate’s serious

medical needs constitutes cruel and unusual punishment under the Eighth Amendment.” Gordon v.

Schilling, 937 F.3d 348, 356 (4th Cir. 2019). To demonstrate deliberate indifference, an inmate

must show that (1) he has a medical condition that has been “diagnosed by a physician as mandating

treatment or is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention” and (2) the defendant “had actual knowledge of the plaintiff’s serious medical needs and

the related risks, but nevertheless disregarded them.” Id. at 356–57. The first component is an

objective inquiry and the second is subjective. Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209–

10 (4th Cir. 2017).

       Clarke and Davis argue that Sims fails to plausibly allege that they were personally involved

in any alleged violation of Sims’ Eighth Amendment rights. A successful § 1983 plaintiff must


                                                   3
affirmatively show that the “official charged acted personally in the deprivation of the plaintiff’s

rights.” Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985). In other words, there must be

“personal knowledge of and involvement in the alleged deprivation.” Id. Sims’ complaint includes

a lengthy recitation of his many ailments and Sims’ disagreement with how Dr. Wang is treating

those ailments. While Dr. Wang is the one providing medical treatment, at various points Sims

specifically alleges that Clarke and Davis were made aware of his complaints yet refused to help.

For example, Sims alleges that “[e]ach defendant has been personally notified of my situations and

complaints on numerous occasions and have chosen to turn a blind eye to my needs. In some cases

they have chosen to continue treatment that’s not working, delay needed treatment or flat out refuse

treatment.” (Compl. ¶ 8.) This is a plausible allegation that Clarke and Davis had personal

knowledge of and involvement in the alleged violation of Sims’ Eighth Amendment rights. In

Wright, the court explained that “[r]eceipt of letters by prison officials may be evidence of personal

knowledge of unconstitutional conditions” and such notice can “facilitate personal involvement in a

deprivation of rights where the harm continues over a period of time.” 766 F.2d at 850. Sims

alleges an ongoing pattern of, and repeated complaints about, deliberate indifference to his medical

needs.2 See id. (reversing grant of summary judgment because “the notice regarding conditions was

notification of a continuing problem which may have been within Collins’ power to remedy”).

Moreover, the fact that Davis is the Warden at Green Rock bolsters the plausibility that he was

personally involved in the deprivation. Id. (“In addition, as Warden of Maryland Penitentiary,

Collins presumably has broad authority over the prison. It is conceivable that, if Wright is

permitted to press his claim on the merits, he may be able to show sufficient personal involvement




        2
          The court notes that Clarke and Davis do not argue that Sims’ alleged ailments are not objectively serious
medical conditions.

                                                         4
stemming either from Collins’ duties as Warden or from his receipt of notification from Wright to

establish a basis for § 1983 liability.”).

        Clarke and Davis emphasize that Sims was under the care of Dr. Wang, pointing to a line of

cases holding that prison officials can defer to the treatment decisions of trained medical

professionals. “If a prisoner is under the care of medical experts . . . a nonmedical prison official

will generally be justified in believing that the prisoner is in capable hands.” Iko v. Shreve, 535

F.3d 225, 242 (4th Cir. 2008) (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)); see also

Miltier v. Beorn, 896 F.2d 848, 854–55 (4th Cir. 1990). The court does not construe Sims’

complaint as seeking to hold Clarke and Davis liable for the actions of Dr. Wang. Instead, Clarke

and Davis “face liability for their own decisions,” made while Sims was “in their charge.” Iko, 535

F.3d at 242 (emphasis in original); see also Gordon, 937 F.3d at 358 (recognizing that “a

nonmedical prison official can generally defer to the decisions of prison medical personnel at the

institutional level,” but finding personal involvement where official “reviewed and denied many

grievance appeals” requesting treatment). In other words, as discussed above, Sims plausibly

alleges that Clarke and Davis were deliberately indifferent to Sims’ serious medical needs by their

response, or failure to respond, to Sims’ complaints about his medical treatment.

                                             III. CONCLUSION

        For the foregoing reasons, the motion to dismiss filed by Clarke and Davis (Dkt. No. 17) is

DENIED.

        Entered: November 20, 2019.

                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                    5
